DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the specification:
In paragraph [0001], after February 28, 2017,” --now U.S. Patent No. 10,589,004,-- is inserted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of  the prior art alone or in combination teaches or renders obvious a method for manufacture of a biomaterial including the step of configuring a selected muscular fascia comprising naturally-occurring type I multi-layered, multi-axial oriented collagen fibers such that it provides a ball burst strain of between 5% and 35%, along with the remainder of the limitations in claim 1.
Regarding claim 1, Gondolesi et al., cited in IDS filed 05/27/21, hereinafter “Gondolesi” (Use of Abdominal Rectus Fascia as a Nonvascularized Allograft for Abdominal Wall Closure After Liver, Intestinal, and Multivisceral Transplantation, Transplantation 2009, 87: 1884-1888) discloses a method for manufacture of a biomaterial suitable for tissue repair or augmentation, comprising:
selecting a muscular fascia (see Introduction on page 1884: a biomaterial is derived from the fascia of the rectus muscle (FoRM) as a nonvascularized tissue allograft) comprising multi-layered (see page 1886, “Back Table Preparation”, second paragraph: Fascial graft consists of a dual layer constituted by the anterior and posterior fascia), naturally occurring biomaterial that corresponds to composition and structure of tissue to be repaired or augmented (since it is derived from fascia, which is a connective tissue, and may be used for abdominal wall closure); and
adapting the muscular fascia (see page 1886, “Back Table Preparation”) to obtain a biomaterial suitable for tissue repair or augmentation that mimics the composition and structure of the tissue to be repaired or augmented and to mimic a mechanical property of the tissue to be repaired or augmented (since it is derived from fascia, which is a connective tissue, and may be used for abdominal wall closure),
However, Gondolesi does not expressly disclose the biomaterial (FoRM) being multi-axial oriented, wherein a portion of the selected muscular fascia includes collagen fibers within each layer that are axially aligned in a single direction, and collagen fibers 
In the same field of art regarding fascia of the rectus muscle (FoRM), also known as “rectus sheath” fascia,  Axer et al., cited in IDS filed 05/27/21, hereinafter “Axer” (Collagen Fibers in Linea Alba and Rectus Sheaths, I. General Scheme and Morphological Aspects, Journal of Surgical Research, 2001, 96:127-134) teaches
the collagen fibers in rectus sheath fascia is multi-axial oriented (see page 127, Results and page 130, General Fiber Architecture in the Rectus Sheaths and Craniocaudal Differences: the ventral/anterior layer has collagen fibril bundles running in oblique orientations and the dorsal/posterior layer has collagen fibril bundles running in a transverse orientation; see Figure 1(B) which shows these main fiber directions and see Figure 13 which shows the fiber orientation in the linea alba, which Axer notes in page 131 is similar to the pattern of collagen fibers in the rectus sheath).  Axer teaches fiber sublayers that run in an oblique direction in the ventral/anterior layer (Fig. 9 shows three layers of oblique fibers, wherein each layer runs in a single oblique direction), and in the dorsal/posterior layer (Fig. 10) all the fibers run in a different, single transverse direction.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a multi-axial oriented biomaterial and to select a portion of the muscular fascia having differently oriented collagen fiber layers, as taught by Axer, to Gondolesi since the collagen layers are the most important for the stability of the abdominal wall from a mechanical point of view (see Gondolesi, page 127, 
Furthermore, Gondolesi and Axer do not disclose chemically adding crosslinks to one or more layers of the muscular fascia, or the muscular fascia being a xenograft with respect to a recipient of the biomaterial.
Jarman-Smith et al., cited in IDS filed 05/27/21, hereinafter “Jarman-Smith” (Porcine collagen crosslinking, degradation and its capability for fibroblast adhesion and proliferation, J Mater Sci Mater Med., 15(8), 925-932, 2004) teaches 
a xenograft material (porcine dermal collagen type I material usable in a human patient; see abstract and page 926 under “2.1 Collagen matrix”) which may be chemically cross-linked (see abstract) such that the mechanical stability of the material is increased (see page 925, second paragraph under “1. Introduction”), wherein the level of cross-linking may be controlled such that it allows appropriate stability of the material whilst permitting cells to migrate during tissue healing (see page 931, last line of paragraph before “Acknowledgments”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Gondolesi and Axer such that the muscular fascia is a xenograft with respect to a recipient of the biomaterial, as taught by Jarman-Smith, since xenografts are well known alternative tissue sources to allografts, as they are readily available in supply and in large sizes.  It also would have been obvious to a skilled artisan to chemically cross-link one or more layers of the muscular fascia in 
However, Gondolesi and Axer do not disclose configuring the selected muscular fascia comprising naturally-occurring type I multi-layered, multi-axial oriented collagen fibers such that it provides a ball burst strain of between 5% and 35%.  It is noted that “ball burst strain” is defined in the present specification paragraph [0052] as “a measurement of the percentage of stretch at a stress of 16N/cm”.  
Deeken et al., cited in IDS filed 05/27/21, hereinafter "Deeken" (Physicomechanical Evaluation of Polypropylene, Polyester, and Polytetrafluoroethylene Meshes for Inguinal Hernia Repair, J. Am. Coll. Surg., January 2011, 212:68-79) teaches
in col. 2 of page 75 that biomaterials used within the body must possess biomechanical properties necessary to withstand stresses placed on the body.  In Table 3 on page 74, Deeken teaches hernia meshes having less than 10% or between 10% to 30% strain at 16 N/m, and in the last paragraph of page 76 to page 77 that a strain of approximately 10% to 30% at a stress of 16N/cm has been measured for the human anterior abdominal wall.  Deeken further teaches in the last paragraph of page 76 to page 77 that strain values less than 10% to 30% at 16 N/cm can be predicted to stress less than the native human abdominal wall tissue under physiologic loads and could therefore result in more foreign body sensation or discomfort than materials with strains in the physiologic range, and that materials that stretch more than 10% to 30% at 16 N/cm could result in bulging or hernia recurrence.
teaches away from a claimed ball burst strain range of between 5% and 35% that extends below and above the physiologic range of 10% to 30% at 16 N/cm and results in undesirable conditions such as discomfort and hernia recurrence.  One of ordinary skill in the art would not have been motivated to modify Gondolesi, Axer, and Jarman-Smith to configure the selected muscular fascia comprising naturally-occurring type I multi-layered, multi-axial oriented collagen fibers such that it provides a ball burst strain of between 5% and 35%, and therefore the claim is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771